                    Case 2:18-cv-04550-SRB Document 1 Filed 12/07/18 Page 1 of 4



1    Bernald C. Porter, Esq. - AZ Bar No.: 001228
     Porter Law Center Chartered
2    1480 E. Pecos Road, Bldg. 13, Unit 1081
     Gilbert, Arizona 85295
3    Telephone (602) 370-7205
     Email: bern@porterlawcenter.com
4
     Attorney for Plaintiff
5

6                                      UNITED STATES DISTRICT COURT
                                           DISTRICT OF ARIZONA
7

8
                                                                      Case No.:
     SANAD ENTERPRISES, INC., dba
9    COUNTRY STORE; MOHAMMAD                                          COMPLAINT FOR
10
     WAJDI and GHADER S. AMEERAH,                                     JUDICIAL REVIEW
     husband and wife,
11

12
                         Plaintiffs,
               vs.
13
     UNITED STATES OF AMERICA
14

15                       Defendant.
16
               Plaintiffs allege:
17
               1.        Individual Plaintiffs, Mohammad Wajdi and Ghader W. Ameerah, husband
18

19   and wife, are residents of Maricopa County, Arizona and are the owners of the capital
20
     stock of SANAD ENTERPRISES, INC., dba COUNTRY STORE, 1501 W. Mountain
21
     View Road, Phoenix, AZ 85021, and have been aggrieved by the decision of the
22

23   administrative review officer, Robert T. Deegan, rendered on November 6, 2018,
24
     sustaining the decision to impose a permanent disqualification against Country Store by
25
     the U. S. Department of Agriculture (USDA), Food and Nutrition Service (FNS), and the
26

27   Retain Operations Division’s determination that Country Store was not eligible for a

28




                                                    Complaint for Judicial Review
                                                            Page 1 of 4
                 Case 2:18-cv-04550-SRB Document 1 Filed 12/07/18 Page 2 of 4



1    trafficking Civil Money Penalty (CMP) according to Section 278.6(i) of the SNAP
2
     regulations.
3

4
            2.      Defendant United States of America is the party designated under §279.10

5    of the Food Stamps Act of 1977, as amended, against whom an action for Judicial
6
     Review must be sought within thirty (30) days from the date of delivery or service of the
7

8
     administrative review officer’s determination. Such period of time has not expired.

9           3.      This court has jurisdiction of this action pursuant to U.S.C. §2023(a) and
10
     §2023(13). The U.S. District Court for the District of Arizona is the proper forum for
11
     this action because Plaintiffs are residents of the District and the place of Plaintiff’s
12

13   business is located within said district.
14
            4.      The investigation conducted by representatives of the Department of
15
     Agriculture was seriously flawed and inaccurate in several respects, including but not
16

17   limited to erroneous description of the acts and events described in the investigative
18
     report. The alleged acts either did not occur or did not take place in the manner or to the
19
     extent reported, or such observed conduct was justified or excusable under the
20

21   circumstances then and there existing and should not have been chargeable events that
22   could or should have formed a basis for the action taken by the U.S. Department of
23
     Agriculture.
24

25          5.      Plaintiffs made a request for the opportunity to interview the investigators

26   for the U.S. Department of Agriculture, but such request was wrongfully refused, leaving
27
     the Plaintiffs unable to prepare a defense to such charges or otherwise test their validity.
28
     The Department refused to identify its investigators or otherwise provide the Plaintiffs

                                         Complaint for Judicial Review
                                                 Page 2 of 4
                 Case 2:18-cv-04550-SRB Document 1 Filed 12/07/18 Page 3 of 4



1    with the information requested under the Freedom of Information Act. Such refusal
2
     constitutes an abuse and denial of due process.
3

4
            6.      After the charges were made and responses were given, the representative

5    of the USDA advised the Plaintiffs that that Country Store would be permanently
6
     disqualified from the Food Stamp Program. Even though the Plaintiffs would have
7

8
     accepted a monetary penalty in lieu of disqualification, the USDA declined to offer such

9    relief, citing reasons which were not valid or which should not have precluded the offer
10
     and acceptance of such a monetary penalty in lieu of disqualification.
11
            7.      The claimed violations, if committed at all, were de minimis, and errors
12

13   were made in the calculation of the amounts and percentages reflected on the
14
     investigator’s reports.
15
            8.      The imposition of a permanent disqualification constitutes an extreme
16

17   hardship on the Food Stamp customers who live in close proximity to Country Store and
18
     who are long-time customers. Such action also constitutes an extreme hardship on the
19
     Plaintiffs since the disqualification under the Food Stamp program will be followed by
20

21   immediate disqualification from the WIC program, which action will further exacerbate
22   the damage to Plaintiffs and their customers.
23
            9.      Plaintiffs reputation in the Food Stamp and WIC program participation as
24

25   vendors has been good, without any complaints of consequence, and deserves favorable

26   consideration in these proceedings. Plaintiffs reputation with the customers of Country
27
     Store has been excellent. Permanent disqualification will result in extreme damage to the
28
     business of Plaintiffs and its customers, which cannot be repaired and for which there is

                                       Complaint for Judicial Review
                                               Page 3 of 4
                Case 2:18-cv-04550-SRB Document 1 Filed 12/07/18 Page 4 of 4



1    no plain, speedy or adequate remedy. Consequently, the actions taken by USDA were
2
     not warranted by the evidence and are not justified by the circumstances.
3

4
           WHEREFORE, Plaintiffs request the following relief:

5          A.      That the administrative action taken against the Plaintiffs by the USDA be
6
     reversed or otherwise amended to omit any reference to or imposition of any permanent
7

8
     disqualification of the Plaintiffs from participation in the Food Stamp Program.

9          B.      Alternatively, for an order requiring the USDA to extend an offer for the
10
     imposition of a civil money penalty in lieu of permanent disqualification.
11
           C.      For such other, further or different relief as may be appropriate.
12

13         Dated this 5th day of December, 2018.
14

15
                                                           /s/ Bernald C. Porter
16
                                                           Bernald C. Porter, SBN 001228
17                                                         Attorney for Plaintiffs
18

19

20

21

22

23

24

25

26

27

28




                                        Complaint for Judicial Review
                                                Page 4 of 4
